UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 Information Statement Pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 Thereunder ADS IN MOTION, INC. (Exact name of registrant as specified in its corporate charter) 000-53460 (Commission File No.) Delaware 95-4856713 (State of Incorporation) (IRS Employer Identification No.) 159 South Street Morristown, New Jersey 07960 (Address of principal executive offices) 973-984-7998 (Registrant’s telephone number) NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS ADS IN MOTION, INC. 159 South Street Morristown, New Jersey 07960 INFORMATION STATEMENT PURSUANT TO SECTION 14(F) OF THE SECURITIES EXCHANGE ACT OF 1-1 THEREUNDER INTRODUCTION This Information Statement is being mailed on or about February 15, 2011, to the holders of record at the close of business on February 7, 2011 (the “Record Date”) of shares of our common stock, par value $0.0001 per share (“Common Stock”) of Ads In Motion, Inc., a Delawarecorporation (the “Company”), in connection with the change of control and composition of the board of directors of the Company (the “Board of Directors”) as contemplated by that certain Share Exchange Agreement, dated February 8, 2011 (the “Share Exchange Agreement”), by and among (i) the Company, (ii) our former principal stockholders and (iii) Magla Products, LLC, a New Jersey limited liability company (“Magla Products”).The transactions contemplated by the Share Exchange Agreement were consummated on February 8, 2011 (the “Closing Date”). Except as otherwise indicated by the context, references in this Information Statement to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of Ads In Motion, Inc. and its consolidated subsidiaries. This Information Statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 promulgated thereunder. This Information Statement is being provided solely for informational purposes and not in connection with a vote of our stockholders. On the Record Date, 9,530,000 shares of our Common Stock were issued and outstanding with the holders thereof being entitled to cast one vote per share. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY CHANGE OF CONTROL AND CHANGE OF BOARD OF DIRECTORS On the Closing Date, we entered into the Share Exchange Agreement, pursuant to which Magla Products transferred to us all of the membership interests in Magla International, LLC (“Magla”) in exchange for the issuance of 13,455,700shares of our Common Stock to Magla Products of which 11,525,325 shares were distributed by Magla Products to Mr. Glatt, the sole member of Magla Products. The signing of the Share Exchange Agreement and the transactions contemplated thereby resulted in a change of control of the Company in which Mr. Glatt became our principal stockholder. On the Closing Date, Mr. Edward F. Myers III submitted his resignation from our Board of Directors and appointed Mr. Jordan Glatt and Mr. Christopher Carey to our Board of Directors. Mr. Myers’ resignation will become effective on the 10th day following the mailing of this Information Statement to our stockholders (the “Effective Date”). The incoming directors are not currently directors of the Company, did not hold any positions with the Company nor have they been involved in any transactions with the Company or any of our directors, executive officers, affiliates or associates that are required to be disclosed pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). To the best of our knowledge, none of the officers or incoming or existing directors of the Company has been the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time, been convicted in a criminal proceeding or been subject to a pending criminal proceeding (excluding traffic violations and other minor offenses), been subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting such person’s involvement in any type of business, securities or banking activities or been found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. -1- SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of February 15, 2011 with respect to the holdings of: (1) each person known to us to be the beneficial owner of more than 5% of our common stock; (2) each of our directors, nominees for director and named executive officers; and (3) all directors and executive officers as a group. To the best of our knowledge, each of the persons named in the table below as beneficially owning the shares set forth therein has sole voting power and sole investment power with respect to such shares, unless otherwise indicated.Unless otherwise specified, the address of each of the persons set forth below is in care of the Company, 159 South Street, Morristown, New Jersey 07960. Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Common Stock Jordan Glatt (1) 64.61 % Christopher Carey (2) 16.01 % Alison Carpinello 1.46 % Edward F. Myers III (3) 0 * All directors and executive officers as a group (4 persons) (4)(5) 82.07 % Mitchell Glatt 45 E. 62nd Street, Apt. 3A New York, New York 10021 12.11 % * Less than 1% (1) As of February, 8, 2011, Mr. Glatt had pledged all of his shares of common stock as security for the Company’s obligations under the Debentures. (2) Includes 1,544,300 shares of common stock held by Chris Carey Advisors, LLC, a limited liability company of which Mr. Carey is the sole member.The amount reported also includes shares of common stock underlying a warrant issued by the Company to Chris Carey Advisors, LLC to purchase 1,200,000 shares of the Company’s common stock, exercisable within 60 days of February 15, 2011. (3) Former President and Chief Financial Officer prior to the Closing Date and current director until the Effective Date. (4) Messrs. Glatt and Carey and Ms. Carpinello entered into lock-up agreements with the Company pursuant to which each is restricted from offering, pledging, selling, contracting to sell, selling any option or contracting to purchase, lend, transfer or otherwise dispose of any shares of common stock of the Company or any other securities convertible or exercisable for shares of the Company’s common stock. (5) The Board of Directors, after reviewing the functions of all of our officers, both in terms of designated function and functions actually performed, has determined that only Mr. Glatt and Ms. Carpinello are deemed to be officers or executive officers of the Company for reporting purposes under Item 403 of Regulation S-K of the Securities Act. Changes in Control Jordan Glatt has pledged all of his shares of our common stock as security for the Company’s performance under the Debentures.In the event the Company defaults on the payment of principal or interest or in its other obligations under the Debentures, the holders thereof may realize upon such shares in an amount that may result in a change in control of the Company. LEGAL PROCEEDINGS Our management knows of no material existing or pending legal proceedings or claims against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. To our knowledge, none of our directors, officers or affiliates, and no owner of record or beneficial owner of more than five percent (5%) of our securities, or any associate of any such director, officer or security holder is a party adverse to us or has a material interest adverse to us in reference to pending litigation. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following sets forth information about our directors and executive officers as of the date of this report: Name Age Position Jordan Glatt (1) 48 Chairman, President and Chief Executive Officer Christopher Carey (1) 58 Director Alison Carpinello 49 Chief Financial Officer and Vice President Edward F. Myers III (2) 43 Director (1) Messrs. Glatt and Carey will become directors on the Effective Date. (2) The resignation of Mr. Myers shall become effective on the Effective Date. -2- Jordan Glatt was appointed President and Chief Executive Officer of the Company on the Closing Date and will become the Chairman of our board of directors on the Effective Date.Mr. Glatt has served as the President of our predecessor company, Magla Products, LLC, since 1986.Mr. Glatt earned a BA from Drew University in 1984.Mr. Glatt also serves as Mayor of Summit, New Jersey. Christopher Carey will become a member of our board of directors on the Effective Date.Mr. Carey is the President of Chris Carey Advisors, LLC, a management consulting company which Mr. Carey formed in March 2009.Mr. Carey is a member of the World Presidents’ Organization, the Chief Executives Organization, and past chapter chairman of the Young Presidents’ Organization. He was named Entrepreneur of the Year by New Jersey magazine in 1998 and Small Business Philanthropist of the Year by the Community Foundation of New Jersey in 1997.Mr. Carey earned a Bachelor of Arts degree from Princeton University in 1975.He currently is a Director and sits on the Board of GSM Systems, a technology services provider headquartered in New York.He is a contributing columnist for Forbes Magazine. Alison Carpinello was appointed Chief Financial Officer and Vice President on the Closing Date.Ms. Carpinello has served as Chief Financial Officer of our predecessor company, Magla Products, since 1998.Ms. Carpinello began her career with Magla as a cost accountant in 1983 and became Assistant Controller in 1988.Ms. Carpinello earned a Bachelor of Science in Accounting from Monmouth University in 1983. Edward F. Myers III has been a member of our board of directors since August 15, 2007 and served as our President from August 2007 to the closing of our reverse acquisition of Magla on the Closing Date. Mr. Myers has owned and operated “Myers Painting” a sole proprietorship for the last six years. Mr. Myers is a licensed painting contractor in the state of California.He will no longer be a member of our Board of Directors as of the Effective Date. Family Relationships There are no family relationships among any of our officers or directors. Involvement in Certain Legal Proceedings To the best of our knowledge, none of our directors or executive officers has been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past ten years that resulted in a judgment, decree, or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Except as set forth in our discussion below in “Certain Relationships and Related Transactions, and Director Independence – Transactions with Related Persons,” none of our directors, director nominees, or executive officers has been involved in any transactions with us or any of our directors, executive officers, affiliates, or associates which are required to be disclosed pursuant to the rules and regulations of the Commission. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions with Related Persons The following includes a summary of transactions since the beginning of fiscal 2009, or any currently proposed transaction, in which we were or are to be a participant and the amount involved exceeded or exceeds $120,000 and in which any related person had or will have a direct or indirect material interest (other than compensation described under “Executive Compensation”). We believe the terms obtained or consideration that we paid or received, as applicable, in connection with the transactions described below were comparable to terms available or the amounts that would be paid or received, as applicable, in arm’s-length transactions. · On the Closing Date, we issued 13,455,700 shares of our common stock to Magla Products pursuant to the Share Exchange.Jordan Glatt, our President, and Chief Executive Officer and principal stockholder, is the sole member of Magla Products.Immediately following the Share Exchange, Magla Products distributed 11,525,325 of such shares to Mr. Glatt. · On the Closing Date, and in connection with the closing of the reverse acquisition of Magla, we issued 1,544,300 shares of our common stock and a warrant to purchase 1,200,000 shares of our common stock at an exercise price of $0.74 to Chris Carey Advisors, LLC.The warrant issued to Chris Carey Advisors, LLC is exercisable for a period of five years.Christopher Carey, a member of our Board of Directors, is the sole member of Chris Carey Advisors, LLC.In addition, in fiscal 2010 Magla paid $105,000 to Chris Carey Advisors, LLC and an additional $45,000 in fiscal 2011.Chris Carey Advisors, LLC is also entitled to a consulting fee of $20,000 per month for a period of eighteen months from the closing of the reverse acquisition of Magla. · On the Closing Date, we entered into a lease for the Statesville, North Carolina property.The property is owned by Herbert Glatt, the father of Jordan Glatt. · On January 25, 2011, Magla Products, our predecessor company, entered into a promissory note in the principal amount of $540,000 in favor of Fawn Hill Associates, a general partnership of which Herbert Glatt and Gloria Glatt, the parents of Jordan Glatt, are the general partners (the “FHA Note”). As a result of the Magla Reorganization, Magla assumed Magla Products’ obligations under the FHA Note.In addition, on the Closing Date, Fawn Hill Associates assigned the FHA Note to Herbert Glatt. · On the Closing Date, the Company issued to Herbert Glatt a Debenture in the aggregate principal amount of $585,000 and Warrants to acquire an aggregate of 1,003,430 shares of our common stock.In consideration for the Debentures and Warrants, Mr. Glatt assigned the FHA Note to the Company which the Company subsequently cancelled. -3- SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires the Company’s directors and executive officers and persons who own more than ten percent of a registered class of the Company’s equity securities to file with the Commission initial reports of ownership and reports of changes in ownership of Common Stock and other equity securities of the Company. Officers, directors and greater than ten percent stockholders are required by Commission regulations to furnish the Company with copies of all Section 16(a) forms they file. To the Company’s knowledge, none of the officers, directors or stockholders of the Company was delinquent in any necessary filings under Section 16(a). CORPORATE GOVERNANCE Director Independence We do not have any independent directors. Because our common stock is not currently listed on a national securities exchange, we have used the definition of “independence” of The NASDAQ Stock Market to make this determination.NASDAQ Listing Rule 5605(a)(2) provides that an “independent director” is a person other than an officer or employee of the company or any other individual having a relationship which, in the opinion of the company’s Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director.The NASDAQ listing rules provide that a director cannot be considered independent if: · the director is, or at any time during the past three years was, an employee of the company; · the director or a family member of the director accepted any compensation from the company in excess of $120,000 during any period of 12 consecutive months within the three years preceding the independence determination (subject to certain exclusions, including, among other things, compensation for board or board committee service); · a family member of the director is, or at any time during the past three years was, an executive officer of the company; · the director or a family member of the director is a partner in, controlling stockholder of, or an executive officer of an entity to which the company made, or from which the company received, payments in the current or any of the past three fiscal years that exceed 5% of the recipient’s consolidated gross revenue for that year or $200,000, whichever is greater (subject to certain exclusions); · the director or a family member of the director is employed as an executive officer of an entity where, at any time during the past three years, any of the executive officers of the company served on the compensation committee of such other entity; or · the director or a family member of the director is a current partner of the company’s outside auditor, or at any time during the past three years was a partner or employee of the company’s outside auditor, and who worked on the company’s audit. Mr. Glatt is not considered independent because he is an executive officer of the Company.Mr. Carey is not considered independent since he controls and is the President of Chris Carey Advisors, LLC, which provides consulting services to Magla. We do not currently have a separately designated audit, nominating or compensation committee. Board Meetings and Annual Meeting During fiscal year ended May 31, 2010, our Board of Directors did not meet. We did not hold an annual meeting in 2010. Board Committees We do not currently have a separately designated audit, nominating or compensation committee. Board Leadership Structure and Role in Risk Oversight Mr. Glatt serves as both our President and Chief Executive Officer and as the Chairman of our Board of Directors.Our Board of Directors recognizes that the leadership structure and combination or separation of the Chief Executive Officer and Chairman roles is driven by the needs of the Company at any point in time. As a result, no policy exists requiring combination or separation of leadership roles and our governing documents do not mandate a particular structure. This has allowed our Board of Directors the flexibility to establish the most appropriate structure for the Company at any given time. -4- Our Board of Directors is responsible for overseeing the overall risk management process at the Company. Risk management is considered a strategic activity within the Company and responsibility for managing risk rests with executive management while the Board of Directors participates in the oversight of the process. The oversight responsibility of our Board of Directors is enabled by management reporting processes that are designed to provide visibility to the Board of Directors about the identification, assessment, and management of critical risks. These areas of focus include strategic, operational, financial and reporting, succession and compensation, compliance, and other risks. Stockholder Communications Our Board of Directors does not currently provide a process for stockholders to send communications to our Board of Directors because our management believes that until this point it has been premature to develop such processes given the limited liquidity of our Common Stock. However, our new management may establish a process for stockholder communications in the future. EXECUTIVE COMPENSATION The following sets forth information with respect to the compensation awarded or paid to Jordan Glatt, our President and Chief Executive Officer, Alison Carpinello, our Chief Financial Officer and Edward F. Myers, III, our former President, for all services rendered in all capacities to us and our subsidiaries in fiscal 2010 and 2009.These three executive officers are referred to as the “named executive officers” throughout this report. Summary Compensation Table The following table sets forth information regarding each element of compensation that we paid or awarded to our named executive officers for fiscal 2010 and 2009. Name and Principal Position Year Salary($) Bonus($) All Other Compensation ($) Total($) Jordan Glatt (1) $ $
